UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4895


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN JEROME BUCKMON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:07-cr-00678-MBS-1)


Submitted:   October 28, 2010             Decided:   November 16, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Beattie B. Ashmore, BEATTIE B. ASHMORE, P.A., Greenville, South
Carolina, for Appellant.    John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Jerome Buckmon seeks to appeal his conviction

and sentence.       In criminal cases, the defendant must file the

notice    of    appeal    within      fourteen   days   after   the   entry     of

judgment. 1      Fed.    R.   App.    P. 4(b)(1)(A).      With or     without    a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.             Fed. R. App. P. 4(b)(4); United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

               The district court entered judgment on February 11,

2009.     The notice of appeal was filed on September 21, 2009. 2

Because Buckmon failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal.

We   dispense     with   oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      DISMISSED




      1
       When the judgment was entered, the period was ten days.
Buckmon’s notice of appeal was untimely under either period.
      2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2